Citation Nr: 0516798	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen entitlement to service connection for a cervical spine 
disability.

2.  Whether new and material evidence has been received to 
reopen entitlement to service connection for Meniere's 
syndrome.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 through 
September 1974.  The veteran's records do not reflect any 
involvement in combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Reno, Nevada.  When the veteran initiated his appeal, he 
expressed disagreement with the denial of an increased 
evaluation for service-connected psychophysiologic somatic 
reaction in addition to the issues now on appeal.  By rating 
decision in November 2004, the evaluation for 
psychophysiologic somatic reaction disorder was increased 
from 10 percent to 30 percent.  In a VA Form 21-4138 dated in 
November 2004 the veteran indicated he was satisfied with the 
November 2004 rating decision, effecting a withdrawal of the 
issue.  38 C.F.R. § 20.204 (2004).

The May 2002 rating decision indicates that new and material 
evidence had not been received to reopen the claim for 
service connection for a cervical disorder.  There is no 
discussion regarding new and material evidence with regard to 
service connection for Meniere's disease; presumably, the RO 
reopened the claim, as the rating decision reflects an 
adjudication of the issue on the merits.

To establish jurisdiction over these matters, the Board must 
first consider the issue of whether new and material evidence 
has been received to reopen the claims for service connection 
for a cervical disorder and service connection for Meniere's 
disease.  38 U.S.C.A. §§ 5108, 7104 (2002).  The Board must 
proceed in this fashion regardless of the RO's actions.  See 
Barnett v. Brown, 83 F.3rd 1380 (Fed.Cir. 1996).  Therefore, 
the issues before the Board are whether new and material 
evidence has been received to reopen the claims for service 
connection for a cervical spine disorder and for service 
connection for Meniere's disease.

The issue of service connection for a cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to reopen 
his claims for service connection for Meniere's disease and a 
cervical spine disability and to adjudicate the former claim 
on the merits; all reasonable development necessary for the 
disposition of the appeal of the claims addressed in this 
decision has been completed.

2.  By rating decision in March 1975, the RO denied service 
connection for Meniere's disease; the veteran did not perfect 
an appeal of that decision.

3.  The evidence received since the March 1975 rating 
decision pertinent to the claim for service connection for 
Meniere's disease bears directly and substantially on the 
specific matter under consideration; it is by itself or in 
combination with other evidence, so significant that it must 
be considered in order to finally decide the merits of the 
claim.

4.  The preponderance of the medical evidence is against a 
current diagnosis of  Meniere's disease linked to service.

5.  By rating decision in November 1987, the RO denied 
service connection for a cervical spine condition; the 
veteran did not appeal that decision.

6.  The evidence submitted since the November 1987 rating 
decision pertinent to the claim for service connection for a 
cervical spine condition, to include additional service 
medical records, bears directly and substantially on the 
specific matter under consideration; it is by itself or in 
combination with other evidence, so significant that it must 
be considered in order to finally decide the merits of the 
claim.




CONCLUSIONS OF LAW

1.  The March 1975 rating decision that denied service 
connection for Meniere's disease is final.  38 U.S.C.A. 
§§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1974).

2.  Evidence received since the March 1975 RO decision 
denying service connection for Meniere's disease is new and 
material; accordingly, the claim for service connection is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).                 

3.  Service connection for Meniere's disease is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).

4.  The November 1987 rating decision that denied service 
connection for a cervical spine condition was not appealed 
and became final.  38 U.S.C.A. §§ 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1987).

2.  Evidence received since the November 1987 RO decision 
denying service connection for a cervical spine condition, to 
include additional service medical records, is new and 
material; accordingly, that November 1987 decision must be 
reconsidered by the RO.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(c) (2004).                 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in December 2000 after the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the May 2002 rating decision, the February 
2003 Statement of the Case (SOC), and the August 2003, and 
March 2005 Supplemental Statement of the Case (SSOC) 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that a letter was sent to the veteran in July 2004 
that informed the veteran of the new law, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the veteran appealed a March 2002 rating 
decision.  Only after that rating action was promulgated, did 
the RO, in July 2004 provide notice to the claimant regarding 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  Although the RO 
could have and should have provided the veteran with VCAA 
notice prior to the initial unfavorable decision, the Board 
finds the error to be non-prejudicial in this case.  VA 
obtained all records identified by the appellant and afforded 
him with a thorough medical examination and opinion.  The 
appellant has had the full opportunity to present evidence 
and argument, and has submitted medical records and an 
opinion, as well as lay evidence and argument, to support his 
claim.

In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967)).  See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Court shall "take due account of 
the rule of prejudicial error").  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the July 2004 letter from the 
RO, which included the advisement, "If there is any other 
evidence or information that you think will support your 
claim, please let us know," addressed all four elements. 
(Italics added.)

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In a binding opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  VA has 
obtained all indicated medical records available or expended 
reasonable efforts to do so.  The VA afforded the veteran 
thorough VA medical examinations that adequately addressed 
the issue of service connection for Meniere's disease.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.  
See also See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005).

FACTUAL BACKGROUND

Meniere's Disease

Historically, the veteran filed a claim for service 
connection of Meniere's disease, among other disorders, in 
September 1974.  By rating decision in March 1975, the RO 
denied service connection for Meniere's disease, noting that 
the disability was not found on the current VA physical 
examination.  The decision explained that the "vague 
symptoms" reported by the veteran were attributed to his 
service-connected psychophysiologic somatic reaction 
disability, rather than distinct disease entities.  The 
veteran did not file an appeal.  

At the time of the March 1975 rating decision, the record 
included copies of service medical records and an October 
1974 VA physical examination report.  Service medical records 
included a Medical Board Report.  It was noted in that report 
that an earlier ENT (ears, nose, throat) consultation 
indicated that Meniere's disease of the right ear was "not 
yet" a definitive diagnosis.  However, a final diagnosis of 
Meniere's disease was recorded in the Medical Board Report.  
Following the October 1974 VA examination, the examiner 
reported that the examination was negative for a diagnosis of 
Meniere's disease and that the veteran had normal hearing in 
both ears.

Since the March 1975 rating decision, the RO has associated 
the following additional evidence with the file relating to 
the service connection claim for Meniere's disease:  
treatment records from Veterans Memorial Hospital, Long Beach 
VA Medical Center (VAMC), Las Vegas VAMC, and VA examination 
reports dated in September 1976, January 1982, September 
2004, and December 2004.

Treatment records from the following providers were also 
associated with the file since the March 1975 rating 
decision: Desert Springs Hospital Medical Center, 
Gastroenterology Associates dated from August 2002 to March 
2003, from D.L.K., M.D. dated from September 2002 to January 
2003.  These medical records are negative for findings 
attributed to Meniere's disease or a cervical spine disorder

A Medical Certificate from Veterans Memorial Hospital dated 
in June 1975 reflects a diagnosis of Meniere's syndrome 
complex? ("?" symbol denotes "not tested" or  
"questionable").

The September 1976 VA examination report includes a finding 
ruling out a current diagnosis of Meniere's disease.

The January 1982 VA examination report shows that, in the 
examiner's review of the claims file, he noted an audiogram 
from 1977, which was completely normal.  He stated the 
audiogram certainly mitigates against Meniere's disease, as 
the hearing must be affected for a diagnosis of Meniere's.

A July 1982 audiogram indicates a mild sensory hearing loss 
in the right ear at 250 and 8000 Hertz.  An ENT note written 
on the same date indicates a diagnostic impression of 
Meniere's disease.  A re-evaluation of the veteran's hearing 
in September 1982 indicated that hearing was within normal 
limits for both ears with thresholds slightly better than the 
previous evaluation.  The impression shown in an ENT note 
days later indicates an impression of "chronic non-specific 
vertigo-does not have a "good history" for Meniere's 
disease".

In September 2004, the veteran complained of among other 
things, vertigo, ringing in the ears with fullness, and 
transient deafness at a VA examination for the stomach, 
duodenum, and peritoneal adhesions.  He reported a history of 
being diagnosed with psychophysiologic somatic reaction or 
Meniere's disease in January 1974.  The diagnosis was 
recorded as "psychophysiologic somatic reaction (Meniere's 
disease)".

At a VA examination for ear disease in December 2004 the 
veteran complained of bilateral hearing loss, a pulsating 
sensation on and off for years, an off-balance sensation, and 
discomfort secondary to the pulsating sensation.  He reported 
a history of being diagnosed with Meniere's disease in 1973.  
He did not complain of tinnitus.  Following an examination 
the examiner diagnosed vertigo/disequilibrium of unknown 
etiology at present.  He concluded that there was no 
confirmed Meniere's syndrome in any way and the veteran's 
current problems do not point to Meniere's.  In this regard 
the examiner stated that there is no objective testing for 
Meniere's disease; thus, it cannot be ruled in or ruled out 
definitively.  He noted that the veteran has periodic off-
balance sensations, but does not have tinnitus, episodic 
severe vertigo, or hearing loss.  

VA outpatient records dated from February 1982 to February 
2005 show repeated complaints of dizziness, fullness in the 
ears, vertigo, chronic right ear pain in the 1980's and 
occasional complaints thereafter. 

Cervical Spine Disability 

The veteran filed a claim for service connection of a 
cervical spine condition in May 1987.  By rating decision in 
November 1987, the RO denied the claim.  The veteran did not 
appeal this decision.

At the time of the November 1987 rating decision denying 
service connection for a cervical spine disorder, the record 
included copies of service medical records, VA outpatient 
records, a Medical Certificate from Veterans Memorial 
Hospital, a November 1986 magnetic resonance imaging (MRI) 
report, post-discharge instructions from Rancho Los Amigos 
Hospital for a February-March 1987 admission, and reports of 
VA physical examinations in October 1974, September 1976, 
January 1982, and April 1985.  Service medical records and 
Veterans Memorial Hospital records were negative for any 
findings attributed to a cervical spine disorder.  Reference 
was made to complaints of pain in the right and backside of 
his neck in a report from ENT to Psychiatry, which reflected 
a provisional diagnosis of psychoneurosis.  The October 1974 
and April 1985 VA examination reports reveal no abnormal 
finding found in the musculoskeletal system.  The September 
1976 VA examination report did not address the 
musculoskeletal system.  The veteran complained of a stiff 
neck and shoulders at the VA examination in January 1982; the 
examination however was limited to psychiatric evaluation and 
ears, nose, throat evaluations.  VA outpatient records show 
repeated complaints of neck pain, pain to both shoulders, and 
"stiff neck joints" in 1981 and 1982.  A diagnosis of 
chronic neck pain/spasm with minimal degenerative joint 
disease was recorded in July 1981.  The November 1986 MRI 
report concluded the following: (1) severe central herniation 
of the C3 disc with anterior effacement of the subarachnoid 
space and compression upon the cervical cord at this level, 
and (2) slight to mild focal bulge of C4 disc to the right of 
midline with slight anterolateral impression upon the 
cervical cord at this level.  The post-discharge instructions 
indicate the diagnoses were two level disc disease in the 
cervical spine with mild myelopathy and status post anterior 
cervical discectomy and fusion at C3-4 and C4-5.
Since the November 1987 rating decision, the RO has 
associated the following additional evidence with the file 
relating to the claim for service connection for a cervical 
spine disorder: additional relevant service medical records 
and treatment records from L.R.G., M.D., C.H.T., M.D., F.M., 
M.D., Long Beach VAMC, and Las Vegas VAMC. 

Additional service medical records show an interpretation of 
a cervical spine x-ray in June 1974 was normal, aside from a 
minimal reversal of the usual curve.  In July 1974 the 
veteran complained of a two to three-week history of pain and 
stiffness in the right trapezius and suboccipital musculature 
without radiating pain or numbness.  The impression was neck 
spasms and shoulder muscle movement without neurologic 
disease.  

Treatment records from L.R.G., M.D. show treatment from July 
1999 to May 2001, primarily for pain in the right arm.  The 
last assessment of record indicated cervical myelopathy, 
chronic neck pain, radiculopathy (multilevel), and chronic 
pain right upper extremity.  

Treatment records from C.H.T., M.D. show treatment from April 
2000 to May 2001 for severe right neck pain radiating to the 
lower border of the scapula and down the right arm associated 
with weakness in the hand, median nerve numbness, and severe 
pain.  The ongoing diagnosis was cervical radiculopathy.

Treatment records from F.M., M.D. indicate he examined the 
veteran twice in August 2001.  A diagnostic impression of 
history of chronic neck and bilateral upper extremity pain, 
right greater than left, and status post cervical spine 
fusion is shown.  Dr. M. stated that he had a long discussion 
with the veteran and reviewed a copy of records from the 
military dated 7/2/74, which indicated the veteran was 
experiencing neck pain with muscle spasm, but no neurological 
deficit.  He noted a MRI study was not available at that 
time.  Based on his review, he opined that the veteran's 
current symptomatology of neck and shoulder/upper extremity 
pain and discomfort are service connected, as the veteran was 
experiencing neck pain and discomfort in 1974.  It is 
apparent that Dr. M did not have access to all of the 
relevant medical records in the claims file. 

VA outpatient records show occasional complaints of neck ache 
or pain and arm numbness.  Treatment notes from April 2001 
show an assessment of cervical spine neuroencroachment and 
severe spinal stenosis, and severe right arm pain secondary 
to the above.  An assessment of chronic cervical pain status 
post history of fusion is shown in January 2005.

LAW AND REGULATIONS

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

The veteran's application to reopen his claims for service 
connection for a cervical spine disability and Meniere's 
disease was received in December 2000.  For claims filed 
prior to August 29, 2001 (as in the present case), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ANALYSIS

For the limited purpose of determining whether new and 
material evidence has been received in the instant case, the 
Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).  The exceptions to this 
presumption are where the evidentiary assertion is inherently 
incredible or when the facts asserted are beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994).  

Meniere's Disease

A review of the record indicates that new and material 
evidence has been received to warrant reopening the veteran's 
claim for service connection for Meniere's disease.  New 
diagnoses of Meniere's disease were made in VA treatment 
records from July 1982 and a VA examination report in 
September 2004, albeit the latter diagnosis was noted to be 
questionable.  A diagnosis of a current disability, in this 
case Meniere's disease, is essential to a claim for service 
connection for the disability.  See e.g., Rabideau v. 
Derwinski, 2 Vet. App. 141, 143.  (Service connection may not 
be granted unless a current disability exists).  As 
previously noted, newly submitted evidence has a presumption 
of credibility unless it is inherently incredible or consists 
of statements beyond the competence of the declarant.  King, 
supra; Duran, supra.  The evidence of diagnoses in 1982 and 
2004 has not been submitted before and it bears directly and 
substantially on the specific matter under consideration.  
Although diagnoses of Meniere's disease were of record prior 
to the March 1975 rating decision, the evidence of new 
diagnoses is not considered cumulative or redundant in this 
case because the underlying bases of the diagnoses have 
changed, e.g., current complaints and new examinations.  
Moreover, while the most recent VA examination ruled out a 
current diagnosis, the additional evidence in question 
includes post-service diagnoses of the claimed disability, 
which is clearly of significance given the fact that the 
original claim was denied on the basis of no current 
diagnosis (i.e., the only post-service medical evidence of 
record at the time, a report of an October 1974 examination, 
ruled out a diagnosis of Meniere's disease at that time).  It 
is pertinent to note that the Court of Appeals for the 
Federal Circuit has indicated that evidence may be considered 
new and material if it contributes "to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  Since 
new and material evidence has been received, the claim for 
service connection of Meniere's disease is reopened.

The Board finds that service connection is not warranted for 
Meniere's disease.  The medical evidence is conflicting as to 
whether the veteran ever had the claimed syndrome, at least 
on a more than acute and transitory basis.  While a Medical 
Board concluded a final diagnosis of Meniere's disease in 
service, an earlier ENT consultation did not, nor did the 
post-service VA examination in October 1974.  The 
questionable nature of the diagnosis is repeatedly confirmed 
by the record, initially by the impression of questionable or 
not tested Meniere's syndrome made at Veterans Memorial 
Hospital, and negative diagnoses in September 1976, and 
January 1982.  The diagnosis made in July 1982 was short-
lived, as the veteran's hearing was within normal limits when 
tested three months later and the clinician diagnosed chronic 
non-specific vertigo and concluded that the veteran did not 
have a good history for Meniere's disease.  

Review of the record also reveals that over the 20 years 
passed before another clinician made a diagnosis of Meniere's 
disease.  A September 2004 VA examination notes a diagnosis 
of "psychophysiologic somatic reaction (Meniere's 
disease)".  This evaluation was gastrointestinal in nature 
and suggests that the examiner found no organic basis for a 
diagnosis of the disability in question.  The examination 
report shows no objective findings relating to the disorder 
or syndrome at issue.  The most recent examination that 
addressed the question of a diagnosis of Meniere's disease is 
the December 2004 VA ear examination, which ruled out a 
current diagnosis.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
The Board finds that the December 2004 VA examination, which 
ruled out a current diagnosis of Meniere's disease, is the 
most probative evidence on the question of whether the 
veteran has the disorder as it is the most recent 
examination, it was performed for the specific purpose of 
addressing the question at hand, it was based upon a review 
of relevant medical records, and it was supported by a 
rational with citation to medical evidence in the claims 
file.

As the overwhelming preponderance of the evidence is against 
a current diagnosis of Meniere's disease lined to service, 
the benefit of the doubt doctrine is not for application and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Cervical Spine Disability

A review of the record demonstrates that new and material 
evidence has been received to reopen the veteran's claim for 
service connection of a cervical spine disability.  Most 
notably, the veteran submitted copies of service medical 
records that were not previously associated with the claims 
file.  These records show that the veteran did voice 
complaints of pain and stiffness in the right trapezius and 
suboccipital musculature, as well as pain in the right and 
backside of his neck.  The newly submitted evidence also 
reflects a diagnostic impression of neck spasms and shoulder 
muscle movement without neurologic disease.  As this evidence 
indicates an in-service injury or event that may be 
associated with his current diagnoses of a cervical spine 
disability, it bears directly and significantly on the matter 
under consideration.  As this new and material evidence 
consists of service medical records, the November 1987 RO 
decision that denied the veteran's original claim for service 
connection for a cervical spine disability must be 
reconsidered by the RO.  38 C.F.R. § 3.156(c).

Likewise, Dr. M's recent opinion that the veteran's current 
symptomatology of neck and shoulder/upper extremity pain and 
discomfort are related to his complaints in service bears 
directly and substantially on the issue of service connection 
for a cervical spine disorder.  While the latter opinion 
supports the claim, it is weakened by the fact that the 
physician did not have access to all of the veteran's medical 
records in the claims file.  The Board finds that new and 
material evidence has been received, to include service 
medical records, and there is a duty to further develop the 
claim, to include obtaining an examination that includes a 
competent opinion addressing the contended causal 
relationship based upon a complete review of all of the 
relevant evidence in the claims file.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for Meniere's disease.

Service connection for Meniere's disease is denied.

New and material evidence has been received to reopen the 
claim for service connection for a cervical spine disability; 
as this evidence includes service medical records, the 
November 1987 RO decision that denied the veteran's original 
claim for service connection for a cervical spine disability 
must be reconsidered by the RO.  


REMAND

As noted above, the November 1987 RO decision that denied the 
veteran's original claim for service connection for a 
cervical spine disability must be reconsidered by the RO.  
The Board further finds that, although the veteran contends 
that Dr. M. reviewed all of his records, this is not evident 
from Dr. M's treatment notes or opinion.  Dr. M. only 
indicated that he reviewed a document dated in February 1974 
that lead him to conclude that service connection for the 
veteran's current cervical spine symptomatology was in order.  
"The duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation will be a fully informed one."  Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); (quoting Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Board is of the opinion that 
a VA examination is needed to evaluate the complete record 
and render an opinion on the medical etiology of the 
veteran's current cervical spine disability.  Id; 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

A review of the file indicates that the veteran received 
relevant medical treatment, the records of which have not 
been associated with the file.  Most notably, no clinical 
records from the veteran's 1987 hospitalization for an 
anterior cervical discectomy and fusion at C3-4 and C4-5 
appear in the record.  The RO should make reasonable efforts 
in cooperation with the veteran to obtain all relevant 
records.  38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The veteran should be asked to 
identify any sources of medical 
treatment for his cervical spine 
disability, with particular attention to 
treatment from 1974 to 1987.  Any 
medical records other than those now on 
file pertaining to a cervical spine 
disability should be obtained and 
associated with the claims folder.  At a 
minimum the RO should seek to obtain 
treatment records from Rancho Los Amigos 
Hospital.

2.  The RO should provide copies of the 
medical evidence in the claims file that 
is relevant to the issue of service 
connection for a cervical spine 
disability to Firooz Mashood, M.D., of 
the Medical Rehabilitation Associates of 
Las Vega, Nevada, who provided a nexus 
opinion in a statement dated in August 
2001.  After reviewing this evidence, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's cervical 
spine disability began during or is 
causally linked to any incident of 
active service.  The physician is asked 
to provide a rationale for any opinion 
expressed.  If any question is too 
speculative to answer, the physician  
should so indicate.  

3.  The RO should arrange for the 
veteran to be afforded an appropriate VA 
examination to determine 
the nature, severity, and etiology of 
his cervical spine disability, and 
whether it is related to service.  All 
indicated studies must be conducted.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  After 
reviewing the record and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's cervical 
spine disability began during or is 
causally linked to any incident of 
active service.  

The physician is asked to provide a 
rationale for any opinion expressed.  If 
any question is too speculative to 
answer, the physician  should so 
indicate.  

4.  The appellant is advised that 
failure to report for the scheduled 
examinations may have adverse 
consequences to his claim as the 
information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2004); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  The RO should then reconsider its 
November 1987 that denied the veteran's 
original claim for service connection for 
a cervical spine disability on a de novo 
basis.  If the claim remains denied, the 
appellant and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


